On appeal, the defendant contends that the County Court erred in imposing restitution without a hearing because, inter alia, there was insufficient, evidence in the record to allow the County Court to determine the amount he should pay. However, since the defendant failed to request a restitution hearing, and did not object to the amount of restitution he was required to pay, his present claims regarding the imposition of restitution are unpreserved for appellate review (see People v Horne, 97 NY2d 404, 414 n 3 [2002]; People v Nelson, 77 AD3d 973 [2010], lv denied 15 NY3d 954 [2010]; People v Harris, 72 AD3d 1110, 1112 [2010]; People v Isaacs, 71 AD3d 1161 [2010]; People v Golgoski, 40 AD3d 1138 [2007]).
The defendant’s challenge to the imposition of the mandatory surcharge and crime victim assistance fee also is unpreserved for appellate review (see People v Ruz, 70 NY2d 942, 943 [1988]; People v Fauntleroy, 57 AD3d 1167, 1168 [2008]; People v Ziolkowski, 9 AD3d 915 [2004]; People v Acevedo, 243 AD2d 572, 573 [1997]). Rivera, J.P, Angiolillo, Eng and Sgroi, JJ., concur.